UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4853



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WANDA KNIGHT HURST,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-03-312)


Submitted:   August 13, 2004            Decided:   September 14, 2004


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


James  Barlow   Loggins, Assistant    Federal   Public  Defender,
Greenville, South Carolina, for Appellant. William Corley Lucius,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Wanda Knight Hurst appeals her conviction and sentence

entered pursuant to her guilty plea to bank fraud.                    On appeal, her

attorney filed an Anders* brief, in which he stated that there were

no meritorious issues for appeal but presented one issue for this

court’s review: whether the district court violated Fed. R. Crim.

P.   11.    Hurst       was    informed    of   her   right    to    file   a   pro   se

supplemental brief, but she has not done so.

            After reviewing the entire record pursuant to Anders, we

ordered additional briefing on the following issues: “(1) whether

the Government breached the plea agreement and (2) if so, whether

the breach was plain error.”            After Hurst submitted a supplemental

brief arguing that the failure to move for a two-level role

adjustment was a breach of the plea agreement and plain error, the

parties filed a joint motion to remand for a new sentencing

hearing.    The Government states that the obligation in the plea

agreement     to    move      for   a   role    reduction      was    overlooked       at

sentencing.        Thus, the Government agrees that the case should be

remanded    for     a    new    sentencing      hearing,      at    which   time      the

Government’s recommendation can be considered.                       While we affirm

Hurst’s conviction, we vacate her sentence and grant the motion to

remand for a new sentencing hearing.




      *
       Anders v. California, 386 U.S. 738 (1967).

                                          - 2 -
              This court generally reviews the adequacy of a guilty

plea proceeding de novo.         United States v. Damon, 191 F.3d 561, 564

n.2 (4th Cir. 1999).           Rule 11 violations, however, are reviewed

under a harmless error standard.           Id.    Any variance from the Rule

11 requirements that does not affect the substantial rights of the

defendant is disregarded.            See Fed. R. Crim. P. 11(h).         We find

that the district court’s colloquy was thorough and regular. Thus,

we affirm Hurst’s conviction.

              In the plea agreement, the Government agreed to recommend

a   two-level      reduction    of   Hurst’s     offense   level   as   a   minor

participant.       At the sentencing hearing, the Government did not so

move, and Hurst was not given a role reduction.             The Government has

admitted breaching the plea agreement.                The only remedies for

breach   of    a   plea   agreement     are    specific    performance      or   an

opportunity to withdraw the plea.             See United States v. Bohn, 959

F.2d 389, 391 (2d Cir. 1992).                 Here, Hurst does not seek to

withdraw her plea, and both parties request an opportunity for

specific performance of the agreement.              Therefore, we grant the

motion to remand, vacate Hurst’s sentence, and remand the case for

a new sentencing hearing where the Government can make the promised

role adjustment recommendation.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                           AFFIRMED IN PART;
                                                VACATED AND REMANDED IN PART